Citation Nr: 0839589	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.  

3.  Entitlement to an initial compensable evaluation for 
folliculitis.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
September 2005.  

This appeal arises from April 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The veteran in his January 2007 and August 2007 substantive 
appeals limited his appeal to those issues reflected on the 
title page.  


FINDINGS OF FACT

1.  Service medical records in April 2005 contain complaints 
of left shoulder pain.  

2.  VA examination report of March 2006 includes diagnosis of 
left shoulder impingement syndrome.  

3.  The veteran's service connected headaches produce 
characteristic prostrating attacks occurring on average less 
than once per month for the last several months.  

4.  The veteran's service-connected folliculitis is limited 
in area to the right axilla, does not involve an exposed area 
such as the head, face or neck; and is treated with topical 
hydrocortisone.  


CONCLUSIONS OF LAW

1.  Impingement syndrome of the left shoulder was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 4.24a, Diagnostic Code 8100 (2008).  

3.  The criteria for an initial compensable evaluation for 
folliculitis have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice should be provided to a claimant before the initial RO 
decision on a claim, and applies to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  

By letters dated in February 2006 and March 2006, the RO 
satisfied VA's foregoing notice requirements with respect to 
the claims for service connection such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.

Regarding the increased rating claim, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

At service enlistment examination in June 2001 no 
abnormalities of the upper extremities or musculoskeletal 
system were noted.  In April 2005, the veteran reported for 
medical treatment for left shoulder pain.  The veteran said 
he had a deformity of the left shoulder for one year.  The 
previous year he was at the beach when a wave struck and 
drove his left shoulder into the surf.  He had felt a popping 
in his shoulder, and he noticed his clavicle struck out more 
than the other side.  He also complained of occasional pain.  
An assessment of left shoulder pain, rule out shoulder 
dislocation was recorded; X-rays were within normal limits.  
When the veteran was examined prior to separation from the 
service in August 2005 he reported his shoulder/clavicle 
problems were worse, but the examiner appears to have 
mistakenly associated the complaints with a pre-service 
injury.  

A VA examination was conducted in March 2006.  The veteran 
reported weakness in the left arm and limited motion when 
touching his back.  He had pain when lifting and when 
touching his back.  Examination revealed limitation of motion 
due to pain from 130 to 148 degrees, and limited abduction, 
and rotation.  There was no swelling, tenderness, crepitance, 
or instability.  The diagnostic assessment was the veteran 
had left shoulder impingement syndrome.  

The evidence includes a current diagnosis of left shoulder 
impingement syndrome, and service medical records demonstrate 
the veteran first had left shoulder pain in service.  The 
veteran reported having left shoulder pain since 
approximately April 2004, one year prior to his request for 
medical treatment, and at service separation in August 2005 
he reported not only continuing symptoms of the left shoulder 
but that his problems had gotten worse.  The following spring 
in March 2006 left shoulder impingement syndrome was 
diagnosed based on the veteran's history in service and his 
demonstration of limitation of motion on examination.  In 
this instance, the relatively short period between the onset 
of left shoulder pain and the current diagnosis of left 
shoulder impingement syndrome with no evidence of any 
intercurrent event, supports the grant of service connection 
for a chronic left shoulder disorder.  The continuity of 
symptomatology shown by complaints in April 2005, August 2005 
and again in March 2006 demonstrate the veteran incurred a 
chronic left shoulder disorder in service.  

The evidence supports the grant of service connection for 
impingement syndrome of the left shoulder.  

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Headaches

The veteran is seeking a higher initial rating for headaches.  
As the Schedule for Rating Disabilities does not include  
specific rating criteria for tension headaches, the veteran's 
service connected headaches will be rated under an analogous 
disorder.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2008).  Based on the 
anatomical location and the symptoms portrayed the most 
closely related disorder is migraine.  

Migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated as 30 
percent disabling.  Migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months are rated as 10 percent disabling.  With less frequent 
attacks a 0 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  

April 2004 service medical records reveal the veteran 
complained of headache for one week. He denied a history of 
migraines.  The assessment was tension headaches and Naproxen 
was prescribed of relief.  September 2004 service records 
reveal the veteran was authorized to use over the counter 
medication for headaches.  He was taking Motrin.  In June 
2005, the veteran reported having headaches almost every day 
for two months.  The headaches started in the back of his 
neck and came up to the top of his head.  They usually 
occurred in the evening.  The assessment was frequent tension 
headaches.  August 2005 evaluation for chronic headaches 
again noted they were primarily in the back of the head and 
radiated to the top of the head.  He also complained of 
headaches in the temporal area.  They had occurred everyday 
over the last six months.  There was improvement with NSAIDS, 
and there were no neurological symptoms, no visual symptoms, 
loss of balance, or numbness.  The assessment was muscle 
tension headaches.  

In March 2006, the veteran told a VA examiner he had daily 
headaches beginning in 2004; that he needed to take 
medication several times a day (alleviation used to last 
approximately 5 hours), and the pain was prostrating 4-5 
times in 6-8 months.  Two months previously he had them 4-5 
times per week, although less intense.  In the presence of 
pain, he took medication, retired to a dark room and rested.  
He usually needed 30 to 60 minutes for recovering.  He had 
one episode of prostrating (remained in bed for a whole day) 
headache, two weeks ago after being at the beach and exposed 
to intense sunlight.  The veteran was not working at time of 
the examination.  

The veteran was seen at VA for headaches in an outpatient 
setting in March 2006.  The veteran complained of headaches 
which occurred various times per week.  He usually could 
achieve control with Tylenol or Motrin.  His headaches 
appeared to be tensional.  

February 2007 VA records reveal the veteran complained of 
headaches which incapacitated him.  They were associated with 
photophobia, and occurred two times per month.  He took Aleve 
and Motrin for relief.  

In May 2007 the veteran reported having headaches almost two 
to three days per week.  The attacks were "mildly abortive 
with NSAID, but incomplete relief."    

A higher rating requires migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A review of the evidence indicates the 
veteran is able to treat his headaches with medication.  It 
is only in March 2006 that the veteran reported his headaches 
as "prostrating 4-5 times in 6-8 months."  In February 2007 
he stated he had "incapacitating headaches" twice a month, 
although he did not define or describe what he meant by 
"incapacitating" and in May 2007 the veteran did not report 
any incapacitating or prostrating attacks.  This record does 
not reflect monthly prostrating attacks over the last several 
months.  As such, the criteria for an increased rating have 
not been met.  





Folliculitis of the Right Axilla

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for rating folliculitis.  The 
criteria for rating dermatitis or eczema most nearly 
approximates the symptoms of the veteran's service-connected 
folliculitis.  

Dermatitis or eczema which involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period is 
rated as 10 percent disabling.  When it involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period 	0 percent rating is 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

VA examination in March 2006 included diagnosis of 
folliculitis in the right axilla area.  The veteran asserts 
that he is being treated for his folliculitis with systemic 
corticosteroids.  

The Board first noted his folliculitis is limited to the area 
of the right axilla, clearly not an exposed area.  It does 
not involve the head, face or neck, and there is no 
indication it involves more than 5 percent of the body.  In 
addition, the veteran is receiving topical, not systemic 
hydrocortisone.  The prescriptions he submitted are for 
hydrocortisone 1% cream.  The directions state it is to be 
applied to the affected area.  That is the definition of 
topical.  The preponderance of the evidence is against the 
assignment of a compensable rating for folliculitis.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  in Thun v. Peake, 22 Vet. 
App. 111 (2008), instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The Board has compared the symptoms documented of the 
veteran's folliculitis and headaches and found they are 
included in the criteria for evaluating those disabilities.  
The veteran has not asserted the criteria are inadequate or 
identified any symptoms not listed.  The rating criteria 
include evaluations with more severe symptoms, but the 
veteran's disorder are not productive of the higher levels of 
impairment reflected in those ratings.  A referral for 
consideration of extraschedular ratings is not required.  


ORDER

Service connection for impingement syndrome of the left 
shoulder is granted.  

An initial rating in excess of 10 percent for headaches is 
denied.  

An initial compensable rating for folliculitis is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


